Per Curiam.

Before a writ of mandamus will issue there must be a duty specially enjoined by law on the respondent. The provisions of Section 145.32, Eevised Code, relative to retirement, clearly and unequivocally repose in the appointing authority a discretion to retain or not to retain an employee who has attained the age of 70 years. Mandamus will not lie to control the exercise of discretion. State, ex rel. Wilson, v. Young, Admr., ante, 74, and cases therein cited.

Demurrer sustained and writ denied.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and Peck, JJ., concur.